UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: November 30, 2016 – May 31, 2017 Item 1: Reports to Shareholders Semiannual Report | May 31, 2017 Vanguard California Tax-Exempt Funds Vanguard California Municipal Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisor’s Report. 7 California Municipal Money Market Fund. 11 California Intermediate-Term Tax-Exempt Fund. 30 California Long-Term Tax-Exempt Fund. 143 About Your Fund’s Expenses. 182 Trustees Approve Advisory Arrangements. 184 Glossary. 186 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended May 31, 2017, Vanguard California Intermediate-Term Tax- Exempt Bond Fund returned 4.94% for Investor Shares and 4.99% for Admiral Shares.
